Citation Nr: 1517549	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the deceased Veteran's spouse.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to August 1942 and from October 1945 to May 1946; and in the Special Philippine Scouts from October 1946 to May 1949.  The Veteran was additionally a prisoner-of-war (POW) from April 1942 to August 1942.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA) in Denver, Colorado.

The Board notes that the Appellant's claim for CHAMPVA benefits was denied in January 2004, July 2006 and October 2010.  The benefit was granted in January 2011 and then terminated in December 2012.  Thus, as the January 2011 decision, prior to the December 2012 decision appealed by the Appellant, was a grant of the benefit, the Board finds that new and material evidence to reopen is not required in this case.


FINDING OF FACT

The Appellant is in receipt of Dependency and Indemnity Compensation (DIC) benefits due to the Veteran's death from service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of CHAMPVA benefits are met.  38 U.S.C.A. 
§ 1781(a)(2) (West 2014); 38 C.F.R. § 17.271(a)(2) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

CHAMPVA is the Civilian Health and Medical Program of VA and is administered by the HAC in Denver, Colorado.  Under 38 U.S.C.A. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. 
§ 17.270 (2014). 

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781.  The pertinent provision is as follows: 

(a) The Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for -

(2) the surviving spouse or child of a Veteran (A) died as a result of an adjudicated service-connected disability; or (B) at the time of death had a total disability permanent in nature, resulting from a service-connected disability, 

38 U.S.C.A. § 1781 (West 2014); see also 38 C.F.R. § 17.271 (2014).

It appears that the Denver HAC has determined that a Veteran with service in the Philippines during the WWII era is precluded from CHAMPVA eligibility.  Although certain Filipino Veterans are not eligible for burial benefits or pension (see 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41), there is no provision or regulation specifically precluding Filipino Veterans, or their survivors, from obtaining CHAMPVA benefits.  As indicated above, the statute and regulation regarding the receipt of CHAMPVA benefits uses the term "veteran" as indicating qualifying service.  Thus, the Board is compelled to find that if the claimant has qualifying service and is deemed a veteran within the regulatory meaning of that term, then the appellant, in that sense, qualifies for CHAMPVA benefits so long as the criteria outlined above are met.
 
Here, the Veteran had qualifying active service, including POW status, and was service-connected for a number of disabilities based on his status as a Veteran.  See February 1992 rating decision; see also August 1949 VA Form 3101.  DIC benefits were awarded the Appellant by a July 2010 rating decision due to the Veteran's death from a service-connected disability.  Thus, the Appellant meets the criteria for the award of CHAMPVA benefits as her deceased spouse, a Veteran, died due to a service-connected disability.  38 U.S.C.A. § 1781(a)(2) (West 2014); 38 C.F.R. § 17.271(a)(2) (2014).


ORDER

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the deceased Veteran's spouse is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


